 
EXHIBIT 10.1

--------------------------------------------------------------------------------


MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 


 
DATED
 


 
March 10, 2006
 


 
AMONG
 


 
UTEXAM LIMITED,
AS SELLER,
 


 
AND
 


 
FRONTIER OIL AND REFINING COMPANY,
AS PURCHASER,
 


 
FRONTIER OIL CORPORATION,
AS GUARANTOR
 


 

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
ARTICLE I
INTERPRETATION
 
Section 1.01
Definitions
 

Section 1.02
Headings
 

Section 1.03
Number
 

Section 1.04
Non-Business Days
 

 
ARTICLE II
SALE AND PURCHASE OF CRUDE OIL
 
Section 2.01
Sale and Purchase of Crude Oil
 

Section 2.02
Condition Precedent to Seller’s Obligations
 

Section 2.03
Delivery of Crude Oil
 

Section 2.04
Transportation Fees and Documentation
 

Section 2.05
Payment of Transfer Fees
 

Section 2.06
Force Majeure Default Delivery Location
 

Section 2.07
Transportation Imbalances
 

Section 2.08
Rights and Remedies; Waiver of Certain Damage Claims
 

Section 2.09
Possession, Title and Risk
 

Section 2.10
Taxes
 

Section 2.11
Limitations
 

Section 2.12
Early Termination of Agreement
 

Section 2.13
Purchaser’s Early Purchase Option
 

Section 2.14
Performance of Obligations
 

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.01
Representations and Warranties of Seller
 

Section 3.02
Representations and Warranties of Purchaser and Guarantor
 

 
ARTICLE IV
COVENANTS
 
Section 4.01
Affirmative Covenants of Seller
 

Section 4.02
Negative Covenants of Seller
 

Section 4.03
Affirmative Covenants of Purchaser and Guarantor
 

 
ARTICLE V
EVENTS OF DEFAULT AND EARLY TERMINATION
 
Section 5.01
Seller’s Events of Default
 

Section 5.02
Purchaser’s Events of Default
 

Section 5.03
Default Rights; Early Termination
 

Section 5.04
Failure to Make or Accept Delivery.
 

 
ARTICLE VI
TERMINATION RIGHTS RESULTING FROM FORCE MAJEURE
 
Section 6.01
Termination Rights After Force Majeure.
 

 
ARTICLE VII
MISCELLANEOUS
 
Section 7.01
Notice
 

Section 7.02
Interest on Overdue Amounts
 

Section 7.03
Governing Law; Waiver of Jury Trial
 

Section 7.04
Severability
 

Section 7.05
Place of Payment; Currency
 

Section 7.06
No Agency; No Joint Venture
 

Section 7.07
Benefit of the Agreement
 

Section 7.08
Assignment and Transfer
 

Section 7.09
Entire Agreement
 

Section 7.10
Amendments
 

Section 7.11
No Waivers, Remedies
 

Section 7.12
Time of the Essence
 

Section 7.13
Counterparts
 

Section 7.14
Intent
 

Section 7.15
Disclosure of Information
 

Section 7.16
Stamp and Documentary Taxes
 

Section 7.17
Further Assurances
 

Section 7.18
Successors and Assigns
 

Section 7.19
Survival
 

Section 7.20
INDEMNITY
 

Section 7.21
Expenses
 

Section 7.22
Consent to Recording
 



ANNEX 1     Conditions Precedent


EXHIBITS:
Exhibit A     Form of Deal Sheet
Exhibit B     Form of Master Agreement
Exhibit C     List of Approved Pipelines, Injection Points and Delivery
Locations
Exhibit D     List of Approved Suppliers
Exhibit E      Monthly Reconciliation Statement


 


 


--------------------------------------------------------------------------------





MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 
This MASTER CRUDE OIL PURCHASE AND SALE CONTRACT (as the same may from time to
time be amended, modified, supplemented or restated, this “Agreement”) is
entered into as of March 10, 2006, between Utexam Limited, a company
incorporated under the laws of the Republic of Ireland (the “Seller”), Frontier
Oil and Refining Company, a Delaware corporation (the “Purchaser”), and Frontier
Oil Corporation, a Wyoming corporation (the “Guarantor”) (Seller, Purchaser and
Guarantor sometimes collectively referred to as “the parties” and individually
as a “party”).
 
WHEREAS, Seller desires to sell, and Purchaser desires to purchase, upon the
terms and conditions set forth in this Agreement, certain quantities of crude
oil to serve as feedstock for the El Dorado, Kansas refinery owned by one of its
affiliates, the daily quantity of which shall not at any time exceed 35,000
Barrels per day;
 
WHEREAS, Purchaser and Seller acknowledge that the purchase and sale
transactions contemplated and evidenced by this Agreement and the other
Transaction Documents are dependent upon the existence of certain other
agreements to be entered into by Seller, certain of its affiliates and/or other
third parties, including, but not limited to, the Supply Contracts, the Master
Agreement and the Swaps to be issued thereunder, and the Credit Facility (as
such terms are defined below);
 
WHEREAS, Guarantor has agreed to guarantee the obligations of Purchaser pursuant
to this Agreement and contemporaneously with the execution of this Agreement,
Guarantor and Seller shall execute a mutually-acceptable form of Guaranty
Agreement (the “Guaranty Agreement”);
 
NOW THEREFORE, in consideration of the respective covenants and agreements of
the parties hereinafter set forth and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of Seller and
Purchaser, Seller and Purchaser hereby agree as follows:
 
ARTICLE I
INTERPRETATION
 
Section 1.01  Definitions
 
. For purposes of this Agreement, terms defined above have the meanings given
above and the following terms shall have the meanings indicated below:
 
“Acquisition Cost” shall mean with respect to each Batch of Crude Oil purchased
by Seller at an Injection Point the actual proceeds paid by Seller to the
Supplier pursuant to the applicable Supply Contract for the number of Barrels in
such Batch.
 
“Applicable Instruments” of any Person shall mean the Certificate or Articles of
Incorporation, Memorandum and Articles of Association, by-laws and other
organizational documents of such Person and all contracts, indentures,
agreements, instruments and documents to which such Person is a party or by
which such Person or any assets of such Person may be bound or affected.
 
“Approved Injection Point” shall mean any Injection Point identified in
Exhibit C attached hereto.
 
“Approved Supplier” shall mean (a) any Person listed on Exhibit D hereto or (b)
any other Person Seller and Purchaser mutually agree in writing possesses
financial resources and credit histories mutually acceptable to both Seller and
Purchaser and has quantities of Crude Oil available for sale to Seller.
 
“Barrel” shall mean one United States barrel (42 United States gallons at 60
degrees Fahrenheit).
 
“Batch” shall mean an identified quantity of Seller Crude Oil that has been
accepted for transportation in a Pipeline and shall refer to and include any
batch designations made by any Pipelines transporting the same quantity of Crude
Oil.
 
“Business Day” shall mean a day, other than a Saturday or a Sunday, on which
commercial banks are not authorized or required to be closed in New York City,
New York, U.S.A. or in Dublin, Ireland.
 
“Canadian Discount” shall mean, in respect of any Batch of Crude Oil acquired by
Seller pursuant to a Supply Contract for resale to Purchaser, either (a) the
differential or discount to CMA for the Injection Month (expressed in United
States Dollars per Barrel) set forth in the applicable Supply Contract and used
to determine the Acquisition Cost of such Crude Oil, or (b) in the event the
Supply Contract utilizes a reference or index price other than CMA to establish
the Acquisition Cost, the equivalent differential or discount to CMA for the
Injection Month (expressed in United States Dollars per Barrel) for the Crude
Oil purchased under the Supply Contract.
 
“Carrying Cost” shall mean with respect to each Batch of Crude Oil Delivered by
Seller the sum of (a) all Swap Settlements applicable to such Batch plus (b) the
Service Fee applicable to such Batch plus (c) any amounts due under Section
2.03(b), if any.
 
“CMA” shall mean for any calendar month the average of the daily settlement
prices (expressed in United States Dollars per Barrel) for the first nearby or
prompt futures contract for West Texas Intermediate Crude Oil as traded on the
NYMEX (trading days only).
 
“Credit Facility” shall mean that certain Revolving Credit Facility dated March
10, 2006 by and between Seller, as Borrower, and the lenders named therein, as
the same may be amended, restated or replaced from time to time in accordance
with Section 4.03(b).
 
“Crude Oil” shall mean all types or grades of crude petroleum or oil which are
acceptable to both Purchaser and Seller and are accepted by the Pipelines for
transportation from the Injection Points to the Delivery Locations existing from
time to time under this Agreement.
 
“Days Outstanding” shall mean with respect to the calculation of the amount of
each Acquisition Cost and each Swap Settlement the actual number of days between
(a) the date a payment is made by Seller (or received by Seller pursuant to the
settlement or a Swap) and (b) the date Purchaser tenders to Seller the Purchase
Price applicable to the Batch in question.
 
“Deal Sheet” shall mean a Transaction summary substantially in the form attached
hereto as Exhibit A which is executed by both Seller and Purchaser and confirms,
among other things, (a) Seller’s commitment to purchase at an identified
Injection Location a specified quantity of Crude Oil from an identified Supplier
and (b) Purchaser’s commitment to purchase from Seller at an identified Delivery
Location a specified Batch or Batches of Crude Oil, in each case subject to the
timely performance of transportation services to be provided by the Pipelines
referenced in such Transaction summary; and including any amended Deal Sheet
pursuant to Section 2.13.
 
“Default Termination Date” shall have the meaning ascribed thereto in Section
5.03.
 
“Delivered” shall mean with respect to any Batch of Crude Oil either (a) the
transfer, delivery or tender of such Crude Oil to Purchaser at a Delivery
Location or (b) the transfer, delivery or tender of such Crude Oil to an
authorized third party transferee at a point on or along a Pipeline, in each
case as evidenced by the transporting Pipeline’s issuance of a custody transfer
certificate or similar form or the entry by such Pipeline of a notation in the
Pipeline’s electronic records.
 
“Delivery Location” shall mean with respect to any Batch of Crude Oil the point
of Seller’s delivery to Purchaser which is specified in the applicable Deal
Sheet and shall include in all events the Delivery Locations described in
Exhibit C attached hereto.
 
“Delivery Month” shall mean with respect to any Batch of Crude Oil the calendar
month during which such Crude Oil is Delivered.
 
“Early Termination Date” shall have the meaning ascribed thereto in Section
2.12.
 
“Enbridge Pipeline” means the common carrier pipeline systems owned or operated
by Enbridge Pipelines, Inc. and its affiliated companies and ventures.
 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which Seller is
conducting or at any time has conducted business, or where any Crude Oil subject
to this Agreement, any Supply Contract or any transportation or storage
agreement contemplated by the foregoing two agreements (collectively,
“Identified Crude Oil”) is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements.
 
“Environmental Licenses” means any permit, license, or other authorization from
any (a) local, state, territorial, federal, or foreign judicial, executive,
regulatory, administrative, legislative, or governmental agency, board, bureau,
commission, department, or other instrumentality, (b) private arbitration board
or panel or (c) central bank, that is required under any Environmental Law for
the lawful conduct of any business, process, or other activity.
 
“Event of Default” means a Seller Event of Default or a Purchaser Event of
Default, as the case may be.
 
“Factor” shall mean with respect to the calculation of the amount of each
Acquisition Cost and each Swap Settlement, as the case may be, the product of
(a) the sum of 1.75% plus LIBOR for the period corresponding to any Days
Outstanding calculation, times (b) the number of Days Outstanding divided by
360.
 
“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Purchaser from three Federal funds brokers of recognized standing
selected by Seller.
 
“Fee Letter” shall mean the fee letter identified in Annex 1, item 2.
 
“Force Majeure” shall mean an event which causes a failure by any party to
perform delivery or acceptance obligations hereunder to the extent that such
event is reasonably beyond the control of such party, except for the obligation
to make payment due hereunder, including war, riots, insurrections, fires,
explosions, sabotage, acts of terrorism, strikes and other labor or industrial
disturbances, acts of God or the elements, government laws, regulations or
requests, disruption or breakdown of production or transportation facilities,
and delays of Pipelines in receiving and delivering Crude Oil tendered, but does
not include the failure to perform obligations solely as a result of the fact
that to do so will result in economic loss or hardship to such party.
 
“Force Majeure Termination Date” shall have the meaning given such term in
Section 6.01.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.
 
“Governmental Authority” means the government of the United States of America,
Canada or any political subdivision thereof, whether state, provincial or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over Seller
or Purchaser, any of their respective properties and the activities contemplated
by this Agreement or any other Transaction Document.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Hazardous Substances” means (a) any substance that is reasonably expected to
require, removal, remediation, or other response under any Environmental Law,
(b) any substance that is designated, defined or classified as a hazardous
waste, hazardous material, pollutant, contaminant, explosive, corrosive,
flammable, infectious, carcinogenic, mutagenic, radioactive, dangerous, or toxic
or hazardous substance under any Environmental Law, including, without
limitation, any hazardous substance within the meaning of §101(14) of CERCLA,
(c) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other petroleum hydrocarbons, (d) asbestos and
asbestos-containing materials in any form, (e) polychlorinated biphenyls, (f)
urea formaldehyde foam or (g) any substance the presence of which on any real
property (including, without limitation, leases and mineral interests) either
(i) poses or threatens to pose a hazard to the health or safety of persons or to
the environment or (ii) could constitute a health or safety hazard to persons or
the environment if it emanated or migrated from the real property (including,
without limitation, leases and mineral interests).
 
“Initial Swap” shall mean the initial Swap, as identified by a confirmation
number, applicable to a Batch of Crude Oil.
 
“Injected Quantity” shall mean with respect to any Batch of Crude Oil Delivered
pursuant to this Agreement the quantity of Crude Oil actually delivered by the
Supplier at the Injection Point prior to the transporting Pipelines’ retention
or deduction of any Transportation Allowance.
 
“Injection Month” shall mean with respect to any Batch of Crude Oil the calendar
month such Crude Oil is delivered to Seller at the Injection Point.
 
“Injection Point” shall mean the point of delivery specified in a Supply
Contract and shall include in all events any Approved Injection Point.
 
“LIBOR” shall mean with respect to any calculation of the Factor for a relevant
period, the “Cost of Funds Rate” or LIBOR rate in effect under the Credit
Facility during such period.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
claim or charge of any kind (including any production payment, advance payment
or similar arrangement with respect to minerals in place, any agreement to grant
any Lien, any conditional sale or other title retention agreement, the interest
of a lessor under a capital lease and any filing or agreement to provide any
financing statement or other Lien perfection document to secure an obligation),
whether or not filed, recorded or otherwise perfected under applicable law.
 
“Master Agreement” shall mean the ISDA Master Agreement dated March 10, 2006
between Seller and the Swap Provider, in substantially the form of Exhibit B
hereto, as such agreement may from time to time be amended, modified or replaced
in accordance with Section 4.03(b).
 
“Notice of Early Termination” shall mean a notice designated as such and
described in Section 2.12.
 
“Notice of Environmental Problem” means any notice, letter, citation, order,
warning, complaint, inquiry, claim or demand pursuant to which it is indicated
or implied that Purchaser has violated or is about to violate any Environmental
Law or any ordinance, judgment or order relating thereto, which in each case (i)
relates to or affects the purchase, transportation or storage of Crude Oil
purchased pursuant to a Supply Contract and (ii) could reasonably be expected to
have a material and adverse affect on Purchaser’s ability to perform its
obligations under this Agreement.
 
“NYMEX” shall mean the New York Mercantile Exchange, Inc. and any successor
thereto.
 
“Off-take Month” shall mean with respect to any Batch of Crude Oil the calendar
month such Batch is scheduled to be Delivered to Purchaser at the applicable
Delivery Location, as reflected in the initial or any amended Deal Sheet
applicable to such Crude Oil.
 
“Payment Date” shall mean the 20th day of each month following a Delivery Month,
or if such day is not a Business Day, the next succeeding Business Day.
 
“Permitted Liens” shall mean (a) Liens in connection with worker’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations; (b) legal or equitable encumbrances; (c) vendors’,
carriers’, pipeline, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s or other like Liens arising by operation of law in the ordinary
course of business; (d) Liens securing the performance of statutory obligations;
(e) Liens securing taxes that are either not yet due and payable or that are
being contested in good faith and for which adequate reserves have been
established; and (f) Liens to secure any Swap and any indebtedness incurred by
Seller to finance transactions contemplated by the Transaction Documents and/or
the Supply Contracts.
 
“Person” shall mean any individual, corporation, company, partnership, joint
venture, trust, unincorporated association, government or any commission, board,
court, agency, instrumentality or political subdivision thereof, any other
entity or any trustee, receiver, custodian or similar official.
 
“Pipeline” shall mean with respect to any Batch of Crude Oil acquired by Seller
for resale to Purchaser the common carrier pipeline(s) designated by Seller from
time to time to transport such Crude Oil from an Injection Point to a Delivery
Point and shall include in all events the Approved Pipelines set forth in
Exhibit C attached hereto.
 
“Property” shall mean any asset, revenue or any other property, whether tangible
or intangible, real or personal, including, without limitation, any oil and gas
exploration or production permit, concession, lease and license and any right to
receive income.
 
“Purchase Price” shall mean with respect to each Batch of Crude Oil Delivered in
any Delivery Month the sum of (a) the product obtained by multiplying (i) the
CMA for the Injection Month for such Crude Oil less the Canadian Discount
applicable to such Crude Oil, and (ii) the Injected Quantity associated with
such Batch, plus (b) the Carrying Cost applicable to such Batch of Crude Oil.
 
“Purchaser’s Event of Default” shall have the meaning given such term in Section
5.02.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
“Replacement Swaps” shall mean all Swaps other than Initial Swaps which either
replace an Initial Swap or which relate to a Batch (or other quantity) of Crude
Oil to be delivered later than the originally scheduled Off-Take Month.
 
“Replacement Value” shall mean (a) if Seller is the party which has failed to
perform its delivery obligations, the price which Purchaser, acting in good
faith and at arm’s length, actually pays, or has contracted to pay, for Crude
Oil to replace any quantity not so delivered at the agreed Delivery Location
plus any additional transportation and other costs and expenses incurred by
Purchaser in connection with the purchase of such quantity of Crude Oil; and (b)
if Purchaser is the party which has failed to perform its purchase obligations,
the price which Seller, acting in good faith and at arm’s length, actually
receives, or has contracted to receive, for the sale of any quantity of Crude
Oil less any additional transportation and other costs and expenses incurred by
Seller in connection with the sale of such quantity of Crude Oil.
 
“Seller Crude Oil” shall mean any quantity of Crude Oil acquired and owned by,
credited to the account of, or otherwise belonging to, Seller pursuant to a
Supply Contract.
 
“Seller’s Event of Default” shall have the meaning given such term in Section
5.01.
 
“Service Fee” shall mean with respect to each Batch of Crude Oil Delivered by
Seller the sum of (a) the product of (i) the Acquisition Cost times (ii) the
Factor, plus (b) the product of (i) each Swap Settlement times (ii) the Factor
applicable to each such settlement.
 
“Spearhead Pipeline” means the common carrier pipeline system owned or operated
by CCPS Transportation, L.L.C. which originates at the Hartsdale Terminal in the
vicinity of Griffith, Indiana, and terminates at Cushing, Oklahoma.
 
“Supplier” shall mean a third party producer or marketer of Crude Oil executing
a Supply Contract with Seller for the sale of Crude Oil at an Injection Point.
 
“Supply Contract” shall mean a contract by and between a Supplier, as seller,
and Seller, as buyer, governing the sale of Crude Oil at an Injection Point, as
the same may be amended, modified or replaced.
 
“Swap” shall mean a commodity price swap transaction, as identified by a
confirmation number, contemplated by and existing pursuant to the Master
Agreement whether for one or more Batches or other quantity of Crude Oil and
shall include Initial Swaps and Replacement Swaps.
 
“Swap Provider” shall mean BNP Paribas or any other Person designated by Seller
and approved by Purchaser (such approval not to be unreasonably withheld or
delayed).
 
“Swap Settlement” shall mean with respect to each Swap the gain (or loss)
realized by Seller upon settlement of such Swap with the Swap Provider, i.e. the
difference between the “Floating Price” and the “Fixed Price” as specified in
the relevant ISDA confirmation for a Swap.
 
“Taxes” shall mean all federal, state, municipal or local, ad valorem, property,
occupation, severance, production, gathering, pipeline, utility, withholding,
gross production, gross turnover, sales, value added, use, excise,
environmental, transaction, customs, export and any other present or future
taxes, charges, duties and assessments of any kind whatsoever (including,
without limitation, deficiencies, penalties, additions to tax and interest
attributable thereto), other than taxes based on income or net worth of a
Person.
 
“Termination Date” shall mean either an Early Termination Date, a Force Majeure
Termination Date or a Default Termination Date, as the case may be.
 
“Transaction” shall have the meaning assigned such term in Section 2.01(b).
 
“Transaction Documents” shall mean this Agreement, each Deal Sheet, the Guaranty
Agreement and the Fee Letter.
 
“Transportation Activities” shall have the meaning assigned such term in Section
2.03(b).
 
“Transportation Allowance” shall mean any in-kind deduction or fee (expressed in
Barrels) reserved or retained by the operator of a Pipeline in connection with
the transportation of Crude Oil, as the same is calculated or established
pursuant to a then-effective tariff or contract.
 
“Transportation Imbalance” shall mean with respect to any Pipeline during any
period of time the variance or differential (stated in Barrels) between (a) the
sum of the Injected Quantities tendered to such Pipeline during such period of
time less the associated Transportation Allowances, and (b) the quantities of
Seller Crude Oil actually Delivered by such Pipeline during the same period of
time, as determined and calculated by the transporting Pipeline in question.
 
“Uniform Commercial Code” means the Uniform Commercial Code presently in effect
in the State of New York.
 
“United States Dollars”, “U.S. Dollars”, or “U.S. $” shall mean the lawful
currency of the United States of America in immediately available funds.
 
“Unpaid Amounts” shall mean, with respect to any Termination Date, the aggregate
of the amounts that became payable (whether or not due) to Purchaser or Seller
hereunder prior to the occurrence of such Termination Date and that remain
payable (whether or not due) as at such Termination Date, together with interest
thereon from (and including) the date such amounts became due and payable to
(but excluding) such Termination Date at the U.S. Base Rate.
 
“U.S. Base Rate” shall mean, at any time, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate per annum shall at all times
be equal to the highest of: (a) the rate of interest announced publicly by BNP
Paribas in New York, New York, from time to time, as its prime commercial
lending rate; or (b) two percent per annum above the Federal Funds Rate in
effect from time to time. In the event there is any Unpaid Amount, Purchaser
will use reasonable efforts to inform Seller of changes in the U.S. Base Rate
promptly upon the occurrence of such changes.
 
Section 1.02  Headings
 
. The division of this Agreement into Articles and Sections and the insertion of
an index and headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, Section, clause, paragraph, annex,
exhibit or other portion hereof and include any agreement supplemental hereto.
Unless something in the subject matter or context is inconsistent therewith,
references herein to Articles, Sections, clauses and paragraphs are to Articles,
Sections, clauses and paragraphs of this Agreement.
 
Section 1.03  Number
 
. Words importing the singular number shall include the plural and vice versa,
and words importing the masculine gender shall include the feminine and neuter
genders and vice versa.
 
Section 1.04  Non-Business Days
 
. Whenever any action to be taken hereunder shall be stated to be required to be
taken or any payment to be made hereunder shall be stated to be due on a day
other than a Business Day, unless otherwise specifically provided for herein,
such payment shall be made or such action shall be taken (a) on the next
succeeding Business Day if the due date was a Sunday or a NYMEX or New York or
Dublin bank holiday which occurs on a Monday or (b) on the last preceding
Business Day if the due date was a Saturday or a NYMEX or New York or Dublin
bank holiday other than a Monday, and in the case of the payment of any monetary
amount, the extension or curtailment of time shall be taken into account for the
purposes of computation of interest or fees thereon.
 
ARTICLE II
SALE AND PURCHASE OF CRUDE OIL
 
Section 2.01  Sale and Purchase of Crude Oil
.
(a)  The respective obligations of Seller, Purchaser and Guarantor pursuant to
this Agreement shall not become effective until the date on which each of the
conditions specified in Annex 1 hereto is satisfied (or waived in accordance
with Section 7.10).
 
(b)  Seller and Purchaser may from time to time enter into one or more
transactions to be governed by this Agreement for the sale by Seller, and the
purchase by Purchaser, of Crude Oil (each a “Transaction”), which Transactions
shall be evidenced and confirmed by one or more Deal Sheets executed by Seller
and Purchaser. The procedure for entering into a Transaction between Seller and
Purchaser is as follows: 
 
(i)  In consultation with Purchaser concerning Purchaser’s then-existing need
for Crude Oil, Seller shall submit bids to, or enter into negotiations with,
Approved Suppliers having available supplies of Crude Oil in or around either
(1) an Approved Injection Point or (2) any other Injection Point that is
mutually acceptable to Seller and Purchaser, for the purchase by Seller of
certain quantities of Crude Oil that are consistent with Purchaser’s needs.
Purchaser shall assist Seller in identifying potential Approved Suppliers,
preparing and submitting bids and evaluating the terms of potential purchase and
sale transactions between Seller and such suppliers, and shall provide such
other assistance as is reasonably requested by Seller to facilitate Seller’s
securing of supplies of Crude Oil for resale to Purchaser. Seller shall promptly
after Seller’s receipt of a quote/bid acceptable to Purchaser, but in any event
no later than two hours (unless the time at which such receipt occurs is after
4:00 p.m. Mountain Time, in which case no later than 8:00 a.m. Mountain Time on
the next Business Day), notify Purchaser of Seller’s acceptance or rejection of
such quote/bid. If Seller does not accept such quote/bid within the time period
described in the foregoing sentence, Seller’s silence or failure to respond
shall be deemed a rejection. If Seller accepts such quote/bid, Seller shall
promptly cause to be confirmed the essential terms of Seller’s purchase
transaction with the Supplier, including:
 
(A)  the legal name of the Supplier,
 
(B)  the type of Crude Oil to be acquired,
 
(C)  the price or pricing formula to be used by Seller to calculate payments to
Supplier for all Crude Oil sold to Seller,
 
(D)  the number of Barrels (which shall not exceed 35,000 Barrels per day) to be
acquired by Seller, the Injection Month, the Injection Point and the Delivery
Location (if known) and the Off-take Month or Months during which such Barrels
are to be Delivered; provided, however, that no bid/quote (or resulting Supply
Contract) shall obligate Seller to purchase Crude Oil for a period of time
beyond the “First Nearby-Month” following the effective date of the applicable
Supply Contract;
 
(E)  the amount of any required letter of credit or bank guarantee, the
beneficiary of such letter of credit or bank guarantee, the date prior to which
such letter of credit or bank guarantee must be delivered to the beneficiary
thereof, the tenor thereof and all other details relevant to each letter of
credit or bank guarantee to be delivered in connection with Seller’s purchase
transaction; and
 
(F)  other material terms or conditions.
 
Following Seller’s acceptance of a quote/bid with a Supplier, Seller shall
request Supplier to prepare a form of Supply Contract consistent with the agreed
upon terms and Seller shall proceed to obtain and furnish to the Supplier any
required letter of credit or other financial assurances. Each Supply Contract
shall be acceptable as to both form and substance to both Seller and Purchaser
and shall contain terms, provisions and conditions generally used for the sale
of Crude Oil in and around the applicable Injection Point. Seller’s acceptance
of a quote/bid with a Supplier shall also authorize Seller to enter into one or
more Initial Swaps as contemplated by Section 2.01(f).
 
(ii)  Promptly, but in any event no later than the third (3rd) Business Day,
following Seller’s and Supplier’s agreement as to a purchase and sale
transaction, Purchaser shall cause to be prepared a Deal Sheet evidencing (x)
Seller’s purchase transaction with the Supplier and (y) Seller’s proposed
Transaction with Purchaser. The Transaction described in the Deal Sheet shall in
all events provide for Purchaser’s purchase from Seller of a quantity of Crude
Oil equal to the quantity to be acquired by Seller from the identified Supplier.
Seller shall promptly advise Purchaser of any comments on or objections to the
terms of the Transaction proposed by Purchaser, and Purchaser and Seller shall
amend or supplement the Deal Sheet as needed to evidence the terms of the
Transaction that is acceptable to both parties.
 
(iii)  Upon Seller’s and Purchaser’s final approval of the terms of a proposed
Transaction, each of Purchaser and Seller shall execute the Deal Sheet; provided
however that the parties agree to be legally bound by the terms of each
Transaction from the moment they agree to and approve the corresponding terms
(whether orally or otherwise) of the Supply Contract under clause (i) of this
Section 2.01(b). The parties agree that such agreement may occur through an
exchange of facsimile transmissions, electronic messages or orally.
Notwithstanding the forgoing, the parties further agree that the obligations of
both Purchaser and Seller under such Transaction and the related Deal Sheet
shall be subject to and conditioned upon Seller and Supplier actually entering
into a Supply Contract that is consistent in all respects with the terms set out
in the Deal Sheet.
 
(iv)  Not sooner than the date of execution of a Deal Sheet, but in no event
later than the fifth (5th) Business Day of the Injection Month applicable to the
Crude Oil identified in each such Deal Sheet, Purchaser will consult with and
advise Seller with respect to its execution of one or more Swaps with the Swap
Provider as contemplated in Section 2.01(f) below; provided, however, if
Purchaser fails to consult with and advise Seller with respect to any Swap,
Seller may, on the fifth (5th) Business Day described above, proceed to execute
such Swap in an amount equal to 100% of the quantity set forth in the applicable
Deal Sheet. If Delivery for any Batch is delayed for any reason and as a result
thereof, Delivery of such Batch occurs later than the originally scheduled
Off-take Month, the parties shall promptly meet to ascertain whether a
Replacement Swap should be entered with respect to such Batch.
 
(c)  Upon the effectiveness of a Deal Sheet as to both Purchaser and Seller, (i)
Seller shall sell and cause to be Delivered to Purchaser via an in line transfer
at the relevant Delivery Location the identified quantity of Crude Oil, upon the
terms and conditions set forth in this Agreement and the applicable Deal Sheet;
and (ii) Purchaser shall accept delivery of such Crude Oil via in line transfer
at the relevant Delivery Location and shall pay to Seller the Purchase Price for
each Batch of Crude Oil Delivered during each Delivery Month (which for the
avoidance of doubt, shall include any amounts not Delivered as the result of
Transportation Allowances), upon the terms and conditions set forth in this
Agreement and the applicable Deal Sheet.
 
(d)  Seller shall cause to be provided to Purchaser an invoice for the Purchase
Price for each Batch of Crude Oil Delivered (including for the avoidance of
doubt, any amounts not Delivered as the result of Transportation Allowances) in
any Delivery Month no later than the 10th day of the calendar month following
such Delivery Month. All payments under this Agreement by Purchaser shall be
made by wire transfer in immediately available funds on the relevant Payment
Date to:
 

 
Bank Name:
BNP Paribas New York

 
ABA Account:
0260-0768-9

 
Instructions:
For further credit to the account of Utexam Limited under Account No.
0200-605032-001 74 USD;



or such other account designated by Seller from time to time; provided, however,
any change in account shall not be effective until the third (3rd) Business Day
following Purchaser’s receipt of Seller’s designation of a new payment account.
 
(e)  Fall-Back Pricing. In the event (i) NYMEX fails to publish or calculate the
futures prices for West Texas Intermediate Crude Oil, (ii) there is a material
suspension of trading in futures contracts for West Texas Intermediate Crude Oil
or West Texas Intermediate Crude Oil or its futures contracts cease to be traded
on the NYMEX, or (iii) there is a material change in the content, composition or
constitution or the formula for calculation of prices for West Texas
Intermediate Crude Oil or its futures contracts, in each case, for any month
during which any Transaction is executory or pending, Seller and Purchaser shall
immediately meet and negotiate in good faith to agree on an alternate price (or
a method for determining an alternate price). If Seller and Purchaser have not
agreed on or before the fifth Business Day following the first pricing date on
which any such event in clauses (i) though (iii) occurred or existed, then such
price (or the method for determining such price) shall be calculated as set
forth in the relevant Supply Contract; and if such price (or such method for
determining price is unavailable, then Seller shall determine the price (or the
method for determining price) taking into consideration the latest available
NYMEX quotations and any other information that in good faith it deems relevant.
 
(f)  Swaps. For purposes of this Agreement and the calculation of the Swap
Settlements, Seller agrees in consultation with Purchaser to execute Swaps
relating to one or more Batches (or other quantities) to be Delivered under this
Agreement having the following terms: (i) Seller shall be the floating rate
payor and shall receive a fixed price, (ii) the notional volume associated with
each Swap shall correspond to the number of Barrels to be Delivered, (iii) the
floating rate for any calculation period shall always be (unless otherwise
agreed in writing by Purchaser) the arithmetic average of the settlement price
per Barrel of West Texas Intermediate Light Sweet Crude Oil for each commodity
business day in such calculation period on the NYMEX of the futures contract
corresponding to the Off-take Month during which delivery of such Batch (or
other quantities) is originally scheduled, and (iv) the settlement date for such
Swap shall be the 20th day (or the nearest Business Day) of the calendar month
following the originally scheduled Off-take Month or, if Delivery is thereafter
delayed, the 20th day (or the nearest Business Day) of the calendar month
following the amended Off-take Month during which Delivery is then anticipated,
as evidenced by the amended Deal Sheet and Replacement Swap, if any, applicable
thereto. Each Swap shall comply with the terms and provisions of the Master
Agreement.
 
(g)  Amendments to Deal Sheets. If Delivery for any Batch is expedited or
delayed for any reason and as a result thereof, Delivery of such Batch occurs
earlier or later than the originally scheduled Off-take Month, the parties shall
promptly amend the related Deal Sheet to reflect such change.
 
Section 2.02  Condition Precedent to Seller’s Obligations
 
. Each of Purchaser and Guarantor acknowledges that the Crude Oil to be sold by
Seller to Purchaser hereunder is to be acquired by Seller from one or more
Suppliers pursuant to separately executed Supply Contracts. Each of Purchaser
and Guarantor hereby agrees that (a) Seller’s obligations under this Agreement
and each Deal Sheet are subject to the condition precedent that Seller has
received at the Injection Point the corresponding quantity of Crude Oil from the
relevant Supplier under the Supply Contract associated with such Deal Sheet and
(b) if Seller becomes entitled to repudiate, terminate or otherwise not perform
its obligations under the relevant Supply Contract, or the relevant Supplier
repudiates, terminates or for any reason fails to perform its obligations under
the relevant Supply Contract, then, to such extent, Seller shall be entitled to
withhold its own performance under this Agreement and the relevant Deal Sheet
without being deemed in breach of this Agreement or the relevant Deal Sheet and
Seller shall have no liability to Purchaser in respect thereof.
 
Section 2.03  Delivery of Crude Oil
.
(a)  Each of Seller and Purchaser shall take such actions as shall be necessary
to properly nominate, schedule and confirm the delivery and receipt of Crude Oil
subject to each Transaction at the relevant Delivery Location in each Delivery
Month in compliance with applicable rules and regulations of the transporting
Pipeline(s). Without limiting the foregoing, and to the extent the Delivery
Location for a Transaction is on the Spearhead Pipeline, Seller shall assign to
Purchaser, and Purchaser shall assume and accept, Seller's rights in the Crude
Oil transportation tariff applicable to the Spearhead Pipeline and the
associated portion of the Enbridge Pipeline that is located in the United
States, such rights currently derived from CCPS Transportation, LLC’s (“CCPS”)
Tariff No. 4 on file with the Federal Energy Regulatory Commission, as
supplemented and/or amended from time to time (“Tariff No. 4”). Seller’s
assignment and Purchaser's assumption of the foregoing rights shall be limited
to the Batches involved in a Transaction and shall be evidenced by certificates
acceptable as to form and substance by each of CCPS, Seller and Purchaser.
 
(b)  Purchaser shall use reasonable commercial efforts to cause the transporting
Pipelines to transport each Batch of Seller Crude Oil in accordance with all
Governmental Requirements and the Pipelines’ operating rules and regulations for
delivery during the applicable Off-take Month. In connection with Crude Oil
purchased by Seller under the Supply Contracts for resale to Purchaser in the
Transactions, Purchaser shall act as Seller’s representative in making all
necessary ministerial arrangements with respect to nominating and scheduling
deliveries, managing overall imbalance and cash-out exposure, trade imbalances
with other shippers on each Pipeline’s system, and cash-out imbalances with
transporters, including, taking actions to avoid or mitigate pipeline and
distribution system penalties associated with transportation, distribution and
delivery of Seller Crude Oil, including monitoring for system alert or
operational notices, communicating with the Pipelines regarding operational
matters that may affect imbalances or penalties, and taking actions to comply
with or respond to any of the foregoing and handling any issues related
thereto, and, in the event transportation of Seller Crude Oil is interrupted or
suspended by a transporting Pipeline, assisting in arranging for storage of such
Crude Oil on such terms and conditions as Seller deems acceptable (all of the
foregoing being referred to as the “Transportation Activities”). Notwithstanding
anything to the contrary in Section 2.03, Section 5.02 or Section 5.03, if
Purchaser fails to diligently and timely undertake any Transportation Activities
described in this Section 2.03(b), then, as its sole and exclusive remedy for
such failure, Seller shall have the right to take control of and make (whether
directly or through a service provider) any such Transportation Activities, and
all direct costs incurred by Seller shall be charged to Purchaser as an
additional Carrying Cost. For the avoidance of doubt, nothing in this Section
2.03(b) shall confer to Purchaser the right to enter into or execute any
contracts on behalf of Seller.
 
(c)  Purchaser shall have the obligation to (i) procure that all Seller Crude
Oil purchased by Seller for resale to Purchaser is stored or transported in such
manner as will ensure that, to the extent consistent with prudent business
storage practices in respect of various grades of Crude Oil, that Crude Oil
purchased under a Supply Contract is separated physically from, and is not
commingled with, any and all other Crude Oil or any other grade (provided,
however, Seller acknowledges that Seller Crude Oil will be transported from the
Injection Points set forth in the Supply Contracts to the Delivery Locations set
forth in the Deal Sheets through the common carrier facilities of the Pipelines
and pursuant to such Pipelines’ respective rules, regulations and standard
practices affecting the transportation and/or storage of crude oil and other
petroleum substances), and (ii) take commercially reasonable steps to assure the
proper measurement of Seller Crude Oil, including verification that the quality
or grade designated for purchase in a Supply Contract and delivered to a
Pipeline is within commercial tolerances for such quality or grade and conforms
to the latest American Society for Testing Materials (“ASTM”) or American
Society of Mechanical Engineers-American Petroleum Institute (“API”) (Petroleum
PD Meter Code) published methods then in effect and applicable to such quality
or grade, handling the rejection of non-conforming Crude Oil, and pursing any
claims of loss or damage arising therefrom.
 
(d)  Prior to the delivery of Crude Oil to Purchaser at a Delivery Location in
accordance with a Deal Sheet, Purchaser shall not claim or hold itself out as
the owner of any Seller Crude Oil and will not create or permit any third party
acting by or through Purchaser to create any mortgage, charge, pledge, lien or
to otherwise encumber any portion of Seller Crude Oil without Seller’s prior
approval in writing. Purchaser shall not deal with or in Seller Crude Oil in any
way or otherwise part with possession of Seller Crude Oil without Seller’s prior
written consent, except as expressly contemplated hereby, the Deal Sheets and/or
the Supply Contracts, and Purchaser shall procure that none of its agents or any
operators of any Pipeline do so. If a Pipeline operator shall issue to Purchaser
(in its capacity as Seller’s representative with respect to the Transportation
Activities) any certificates or documents evidencing ownership of the Seller
Crude Oil prior to the Delivery Location, Purchaser agrees that such
certificates or documents shall be issued in the name of Seller, or in the name
of Purchaser on behalf of Seller, and that each original receipt will be sent as
soon as practicable after its issue to Seller.
 
(e)  To the extent any Pipeline operator or common carrier requires Seller to
purchase or otherwise pay for a quantity of Crude Oil to serve as “tank-bottoms”
or “retention stock” (collectively, “Retention Stock”), Purchaser agrees to
promptly acquire and deliver such quantity of Crude Oil as Retention Stock, or
to pay for such Retention Stock at the price invoiced to Seller. Upon
termination of this Agreement and upon Purchaser’s payment in full of all
amounts due to Seller under this Agreement, Seller shall convey to Purchaser all
its right, title and interest in and to such Retention Stock.
 
Section 2.04  Transportation Fees and Documentation
 
(a)  In consideration for Seller’s sale of Crude Oil to Purchaser hereunder,
Purchaser agrees to pay all tariffs, costs and expenses charged by the Pipelines
for the transportation of each Batch of Crude Oil acquired by Seller pursuant to
a Deal Sheet from such Crude Oil’s Injection Point to its Delivery Point. Seller
shall cause to be provided to Purchaser each month a statement setting forth the
transportation-related charges actually incurred by Seller (in its capacity as
shipper) together with supporting pipeline invoices, statements and/or delivery
schedules. Purchaser shall pay to Seller (or at Seller’s request, the Pipelines)
all amounts due pursuant to this Section 2.04 no later than the date payments
are due and payable to the relevant Pipelines.
 
(b)  Purchaser shall be responsible for (i) the preparation of, delivering and
retaining copies of, bills of sale, bills of lading, monthly pipeline
reconciliation statements (in substantially the form of Exhibit E attached
hereto or such other form as is mutually agreeable), quarterly lists of the
grades of Crude Oil then approved for transportation by the Pipelines under
approved and effective tariffs applicable or available to the Crude Oil,
receipts and other instruments transferring title to Crude Oil subject to the
Supply Contracts, the Deal Sheets and any transportation or storage agreement or
tariff relating to the foregoing, (ii) arranging for the payment prior to
becoming delinquent of all undisputed invoices of Suppliers, Pipelines, Pipeline
operators and other parties, and amounts payable under transportation or storage
agreements, pipeline agreements and other similar agreements, and (iii) handling
accounting disputes and reconciliations, and preparing all necessary sales tax
documents for filing by Seller as appropriate at the relevant Delivery Location.
 
(c)  Purchaser shall maintain and make available to Seller any documentation
received by Purchaser or in Purchaser’s possession related to the Seller Crude
Oil and at any reasonable time, permit any representatives designated by Seller,
upon reasonable prior notice, to visit and inspect its records relating to
Seller Crude Oil and the contracts and agreements associated therewith, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
 
Section 2.05  Payment of Transfer Fees
 
. Purchaser shall be solely responsible for the payment of all in line transfer
fees payable to the owner of the Pipeline facilities, if any, in connection with
the delivery of the Crude Oil at the relevant Delivery Location, including any
such fees accruing to the account of Seller. Seller shall not be responsible for
any insurance, storage, transportation or other costs in respect of the period
after title to any Crude Oil Delivered hereunder has passed to Purchaser in
accordance with Section 2.09 of this Agreement.
 
Section 2.06  Force Majeure Default Delivery Location
 
. If as a result of an event of Force Majeure, either (a) Seller is unable,
after using all reasonable commercial efforts, to deliver Crude Oil to Purchaser
at the relevant Delivery Location or (b) Purchaser is unable, after using all
reasonable commercial efforts, to receive Crude Oil from Seller at the relevant
Delivery Location, then, to the extent commercially feasible, Seller shall be
obligated to deliver and Purchaser shall be obligated to receive, the affected
quantities of Crude Oil at a mutually acceptable comparable delivery location
with mutually acceptable adjustments for quality, location and associated
transportation costs. If the parties are unable to agree on a mutually
acceptable comparable delivery location with mutually acceptable adjustments for
quality, location and associated transportation costs, then Section 6.01(c)
shall apply to the affected quantities.
 
Section 2.07  Transportation Imbalances 
 
. Seller and Purchaser shall notify the other as promptly as possible of any
changes in its rate of delivery or receipt of Crude Oil at the relevant
Injection or Delivery Location, as the case may be, and take all reasonable
actions necessary to avoid the incurrence of Pipeline penalties and imbalances.
In the event a transporting Pipeline determines that a Transportation Imbalance
(whether positive or negative) exists with respect to any Seller Crude Oil
transported by such Pipeline during the term of this Agreement, and such
Pipeline requires Seller (as shipper) to settle such Transportation Imbalance in
cash or in kind, Seller shall assign to Purchaser, and Purchaser shall assume
and accept, all rights and obligations with respect to such Transportation
Imbalance, including the obligation to make payment for (or if settled in kind,
make delivery of) any shortage and the right to receive payment for (or accept
delivery of) any overage, in each case as established by the invoices, records
and statements of the transporting Pipeline.
 
Section 2.08  Rights and Remedies; Waiver of Certain Damage Claims
 
. Except as set forth in this Section 2.08, the rights and remedies of the
parties set forth in this Agreement and the other Transaction Documents are
non-exclusive of the other rights and remedies of the parties existing at law or
equity. It is expressly agreed that, notwithstanding any other rights or
remedies which a party may have, payments made in accordance with Section 2.07
or Articles V or VI of this Agreement constitute the exclusive and total
compensation for damages available to Seller and Purchaser for non-delivery or
non-acceptance of Crude Oil. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
NO PARTY SHALL BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL,
INDIRECT OR DIRECT (OTHER THAN AS SET FORTH IN THIS SECTION 2.08) OR OTHER
DAMAGES, IN TORT, CONTRACT OR OTHERWISE IN RESPECT THEREOF. THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE CRUDE OIL SUBJECT OF THIS AGREEMENT IS NOT UNIQUE
AND THAT NO CLAIM FOR SPECIFIC PERFORMANCE IS APPROPRIATE OR WILL BE MADE BY ANY
PARTY.
 
Section 2.09  Possession, Title and Risk
 
. Possession of and title to any quantities of Crude Oil Delivered pursuant to
this Agreement and any Deal Sheet shall pass from Seller to Purchaser at the
relevant Delivery Location when such Crude Oil is either (a) transferred to or
delivered into the facilities of Purchaser’s designee at the Delivery Location
for the account of Purchaser and such transfer is recorded by the applicable
metering device or (b) the transporting Pipeline issues a custody transfer
certificate or similar form or the Pipeline enters a notation in the Pipeline’s
electronic records. Until such time, Seller shall be deemed to be in control and
possession of, have title to, risk of loss of and be responsible for such Crude
Oil and, after such time, Purchaser shall be deemed to be in control and
possession of, have title to, risk of loss of and be responsible for such Crude
Oil.
 
Section 2.10  Taxes
 
(a)  Seller is liable for and shall pay, cause to be paid or reimburse Purchaser
if Purchaser shall have paid, all Taxes applicable to the Crude Oil sold
hereunder prior to the time title to the Crude Oil has passed to Purchaser,
unless allocated to Purchaser as hereinafter provided. Purchaser is liable for
and shall pay, cause to be paid or reimburse Seller if Seller shall have paid,
all Taxes applicable to the Crude Oil sold hereunder at or after the time title
to the Crude Oil has passed to Purchaser. Both parties shall use all their
reasonable efforts to administer this Agreement and implement its provisions in
accordance with their intent to minimize Taxes. Purchaser represents that it is
engaged in the refining of the Crude Oil Delivered under this Agreement and the
Deal Sheets and Purchaser is purchasing the Crude Oil for refining, and
accordingly Purchaser is entitled to purchase the Crude Oil hereunder free of
any Taxes pursuant to an Oklahoma manufacturing exemption. Each party agrees to
cooperate with obtaining any exemption from or reduction of Tax upon request by
the other party.
 
(b)  Each of Seller and Purchaser shall be responsible for and discharge all
taxes on its net worth or income, whether assessed or collected by any
governmental authority of the United States, Canada, the Republic of Ireland or
any political subdivision thereof, and shall indemnify and hold the other party
harmless from and against any liabilities relating to such taxes.
 
Section 2.11  Limitations
 
. PURCHASER ACKNOWLEDGES THAT IT HAS ENTERED INTO THIS AGREEMENT AND IS
CONTRACTING FOR THE CRUDE OIL TO BE SUPPLIED BY SELLER BASED SOLELY UPON THE
EXPRESS COVENANTS, REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH (INCLUDING
Section 3.01(f)) AND, SUBJECT TO SUCH COVENANTS, REPRESENTATIONS AND WARRANTIES
(INCLUDING Section 3.01(f)), ACCEPTS SUCH CRUDE OIL “AS IS, WHERE IS” AND “WITH
ALL FAULTS.”
 
Section 2.12  Early Termination of Agreement
 
. In addition to any rights of Seller or Purchaser to terminate this Agreement
under Article V or VI, each such party shall have the right to terminate this
Agreement and its obligations hereunder by designating in writing (a “Notice of
Early Termination”) to the other party a day (such day being the “Early
Termination Date”) on which this Agreement will terminate, provided that no
Notice of Early Termination shall affect or impair the obligations of the
parties arising prior to the Early Termination Date, including the obligations
of Purchaser (a) to receive and pay for Crude Oil acquired by Seller for resale
to Purchaser pursuant to a Supply Contract executed prior to the Early
Termination Date and (b) to pay any other Unpaid Amounts due under any
Transaction Documents. Any Notice of Early Termination shall clearly state that
it is a “Notice of Early Termination”, shall specify the Termination Date and
shall be received or deemed received as provided in Section 7.01 by the
receiving party not less than 30 days prior to the Early Termination Date.
 
Section 2.13  Purchaser’s Early Purchase Option
 
. With respect to any Batch of Crude Oil, Purchaser shall have the unilateral
right and option at any time prior to delivery of such Crude Oil at the Delivery
Location then specified in a Deal Sheet to purchase all of such Batch of Crude
Oil by giving written notice to Seller of such election as soon as reasonably
possible; provided, however, all early purchases pursuant to this Section 2.13
shall be made at a Delivery Location within the United States unless Seller
otherwise agrees. Any such early sale of Crude Oil shall be deemed to be a sale
of Crude Oil for purposes of Section 2.01 and Purchaser shall make payment for
such Crude Oil in accordance with Section 2.01(d). The Purchase Price for such
Batch of Crude Oil shall be determined as of the date of actual purchase, with,
for this purpose, any Swaps related to the Batch subject of early purchase being
settled by Seller as soon as commercially reasonable following Seller’s receipt
of Purchaser’s notice of its election. Purchaser shall be authorized to provide
all notices to transporting Pipelines concerning each election and early
purchase by Purchaser pursuant to this Section 2.13. Upon the giving of
Purchaser’s notice, the affected Deal Sheet shall be deemed to have been amended
to conform to the terms of Purchaser’s election.
 
Section 2.14  Performance of Obligations
 
. Each party agrees that it will use reasonable care and diligence in its
performance of its obligations contained in this Agreement such as it accords to
its own business and as otherwise required hereby. Purchaser agrees that in
fulfilling its obligations under this Agreement, including its performance of
the Transportation Activities, it will not engage any agents or contractors
without the prior written consent of Seller and will remain entirely liable for
any losses and damages caused to Seller or any third person by the activities of
its agents or contractors.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.01  Representations and Warranties of Seller
 
. Seller represents and warrants to Purchaser as follows (which representations
and warranties shall be deemed repeated on each date on which a Deal Sheet is
executed by Seller):
 
(a)  Status and Authority. Seller is a company duly incorporated and validly
existing under the laws of the Republic of Ireland and has all necessary power
and authority to carry on its business as now being conducted by it. Seller has
full corporate power and authority to enter into this Agreement and the
Transaction Documents to which it is a party and to do all acts and things and
execute and deliver all other documents as are required hereunder or thereunder
to be done, observed or performed by it in accordance with the terms hereof or
thereof.
 
(b)  Power and Authority. The execution, delivery and performance by Seller of
this Agreement and the Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby are within
Seller’s power and authority and have been duly authorized by all necessary
corporate action.
 
(c)  Consents, Approvals, Etc. No authorization, consent or approval of, or
other action by, or notice to or filing with, any governmental authority,
regulatory body or any other Person is required for the due authorization,
execution, delivery or performance by Seller of this Agreement or any
Transaction Document to which it is a party, or the consummation of the
transactions contemplated hereby and thereby except those approvals which have
been obtained, and those notices and filings which have been made.
 
(d)  Validity of Documents and Enforceability. This Agreement and the
Transaction Documents to which Seller is a party are the legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their terms, except as the enforceability thereof may be limited by the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by general principles of equity.
 
(e)  Compliance with Laws. Neither the execution, delivery and performance by
Seller of this Agreement or any Transaction Document to which it is a party, nor
the consummation of the transactions contemplated by hereby or thereby (i) does
or will violate any provision of any Applicable Instrument of Seller or any
Governmental Requirement applicable to Seller or (ii) does or will result in or
require the creation or imposition of any Lien on any properties, assets or
revenues of Seller. Seller is in compliance in all material respects with the
Applicable Instruments of Seller and all Governmental Requirements applicable to
Seller.
 
(f)  Ownership of Crude Oil. The Crude Oil to be delivered by Seller to
Purchaser hereunder shall be delivered to Purchaser with good and marketable
title thereto, free and clear of all Liens.
 
(g)  Commercial Purpose. Seller has entered into this Agreement for commercial
purposes related to its business and not for speculative purposes. Seller has
the capability (either directly or indirectly), and intends, to make delivery of
the Crude Oil to be delivered hereunder. Seller is selling the Crude Oil in the
ordinary course of its business. Seller is acting as a principal and not as an
agent, and understands and acknowledges that Purchaser has been and will be
acting only on an arm’s length basis and not as its agent, broker, advisor or
fiduciary in any respect (except with respect to Purchaser’s performance of the
Transportation Activities); and Seller is relying solely upon its own evaluation
of this Agreement and the transactions contemplated hereby (including the
present and future results, consequences, risks and benefits thereof, whether
financial, accounting, tax, legal or otherwise) and upon advice from its own
professional advisors, understands this Agreement and the transactions
contemplated hereby and the risks associated therewith, has determined that
those risks are appropriate for it, and is willing to assume those risks, and
has not relied and will not be relying upon any evaluation or advice (including
any recommendation, opinion or representation) from Purchaser or its affiliates
or the representatives or advisors of Purchaser or its affiliates.
 
(h)  Environmental Matters. Seller represents that there are no material
Environmental Licenses applicable to Seller’s activities contemplated by this
Agreement and that there is no litigation or governmental proceeding pending
nor, to its best knowledge, threatened against Seller which, if adversely
determined, would have a material and adverse affect on its ability to purchase,
own and resell Seller Crude Oil pursuant to this Agreement.
 
(i)  CFMA. Seller represents that it is an “eligible commercial entity” as
defined in Section 1a(11) of the Commodity Exchange Act, and it is an “eligible
contract participant” within the meaning of 1a(12) of the Commodity Exchange
Act, as amended by the Commodity Futures Modernization Act of 2000.
 
Section 3.02  Representations and Warranties of Purchaser and Guarantor
 
. Each of Purchaser and Guarantor represents and warrants to Seller as follows
(which representations and warranties shall be deemed repeated on each date on
which a Deal Sheet is executed by Purchaser):
 
(a)  Status and Authority. Each is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all necessary power and authority to carry on its business as
now being conducted by it. Each has full corporate power and authority to enter
into this Agreement and the Transaction Documents to which it is a party and to
do all acts and things and execute and deliver all other documents as are
required hereunder or thereunder to be done, observed or performed by it in
accordance with the terms hereof or thereof.
 
(b)  Power and Authority. The execution, delivery and performance by Purchaser
and Guarantor of this Agreement and the Transaction Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby
are within its power and authority and have been duly authorized by all
necessary corporate action.
 
(c)  Consents, Approvals, Etc. No authorization, consent or approval of, or
other action by, or notice to or filing with, any governmental authority,
regulatory body or any other Person is required for the due authorization,
execution, delivery or performance by Purchaser or Guarantor of this Agreement
or any Transaction Document to which it is a party, or the consummation of the
transactions contemplated hereby and thereby except those approvals which have
been obtained, and those notices and filings which have been made, copies of all
of which have been delivered to Seller.
 
(d)  Validity of Documents and Enforceability. This Agreement and the
Transaction Documents to which it is a party are its legal, valid and binding
obligations enforceable against it in accordance with their terms, except as the
enforceability thereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
 
(e)  Compliance with Laws. Neither the execution, delivery and performance by
Purchaser or Guarantor of this Agreement or any Transaction Document to which it
is a party, nor the consummation of the transactions contemplated by hereby or
thereby (i) does or will violate any provision of any Applicable Instrument of
Purchaser or Guarantor or any Governmental Requirement applicable to it or (ii)
does or will result in or require the creation or imposition of any Lien on any
of its properties, assets or revenues. Purchaser and Guarantor are in compliance
in all material respects with its Applicable Instruments and all Governmental
Requirements applicable to it.
 
(f)  Investment Company. Purchaser is not an “investment company” subject to
regulation under the Investment Company Act of 1940, as amended.
 
(g)  Commercial Purpose. Purchaser has entered into this Agreement for
commercial purposes related to its business in conjunction with its line of
business and not for speculative purposes. Purchaser has the capability (either
directly or indirectly), and intends, to take delivery of the Crude Oil to be
delivered hereunder. Purchaser is acquiring the Crude Oil in the ordinary course
of business. Purchaser is acting as a principal and not as an agent, and
understands and acknowledges that Seller has been and will be acting only on an
arm’s length basis and not as its agent, broker, advisor or fiduciary in any
respect; and Purchaser is relying solely upon its own evaluation of this
Agreement and the transactions contemplated hereby (including the present and
future results, consequences, risks and benefits thereof, whether financial,
accounting, tax, legal or otherwise) and upon advice from its own professional
advisors, understands this Agreement and the transactions contemplated hereby
and the risks associated therewith, has determined that those risks are
appropriate for it, and is willing to assume those risks, and has not relied and
will not be relying upon any evaluation or advice (including any recommendation,
opinion or representation) from Seller or its affiliates or the representatives
or advisors of Seller or its affiliates. Notwithstanding the foregoing, Seller
and Purchaser acknowledge that Purchaser will act as Seller’s representative in
connection with the Transportation Activities described in Section 2.03(b).
 
(h)  Environmental Matters
 
. Purchaser will at the appropriate time obtain and thereafter maintain in full
force and effect and in good standing all material Environmental Licenses (if
any) applicable to its performance of the Transportation Activities and will at
all times comply in all material respects with the terms and conditions of such
Environmental Licenses. Purchaser has not given, nor is it under a duty to give,
nor has it received, any Notice of Environmental Problem and that there is no
litigation or governmental proceeding pending nor, to its best knowledge,
threatened against Purchaser which, if adversely determined, would have a
material and adverse affect on ability to perform the Transportation Activities.
 
(i)  CFMA. Purchaser represents that it is an “eligible commercial entity” as
defined in Section 1a(11) of the Commodity Exchange Act, and it is an “eligible
contract participant” within the meaning of 1a(12) of the Commodity Exchange
Act, as amended by the Commodity Futures Modernization Act of 2000.
 
ARTICLE IV
COVENANTS
 
Section 4.01  Affirmative Covenants of Seller
 
. Seller covenants and agrees with Purchaser that so long as any obligation of
Seller to deliver Crude Oil to Purchaser is outstanding hereunder:
 
(a)  Compliance with Laws, Etc. Seller will comply with all Governmental
Requirements applicable to the performance of Seller’s obligations hereunder,
except where noncompliance therewith would not have a material adverse effect on
Seller or on the performance of the Transaction Documents. Seller will comply in
all material respects with the Applicable Instruments of Seller.
 
(b)  Maintenance of Concessions, Permits, Leases and Licenses. Seller will
maintain in full force and effect and good standing (and renew or extend when
appropriate or lawfully permitted) all its rights under any existing or future
material permits and transportation concessions, leases or licenses and will
observe and perform all conditions or restrictions contained or arising
thereunder, except to the extent any such failure to maintain, observe or
perform would not have a material adverse effect on Seller or on the performance
of the Transaction Documents.
 
(c)  Notice of Event of Default. Seller shall notify Purchaser of the occurrence
of any event which with the passage of time or the giving of notice, or both,
would be a Seller’s Event of Default promptly after becoming aware of the same.
 
(d)  Qualification. Seller will be duly qualified to do business as a foreign
entity and will be in good standing under the laws of all jurisdictions in which
the failure to be so qualified could have a material adverse effect on Seller.
 
(e)  Environmental. Seller will comply with Section 4.03(g).
 
Section 4.02  Negative Covenants of Seller
 
. Seller covenants and agrees with Purchaser that so long as any obligation of
Seller to deliver Crude Oil or to make any payment is outstanding hereunder,
Seller will not at any time create, assume, incur or suffer to exist any Lien,
other than Permitted Liens, on any Crude Oil subject to this Agreement or any
Deal Sheet. Unless a Purchaser’s Event of Default has then occurred and is
continuing, Seller agrees it will not (a) sell or transfer to any Person other
than Purchaser or otherwise dispose of any Crude Oil acquired by Seller pursuant
to this Agreement and/or any Deal Sheet or (b) amend the Master Agreement or the
Credit Agreement without Purchaser’s prior written consent.
 
Section 4.03  Affirmative Covenants of Purchaser and Guarantor
 
. Each of Purchaser and Guarantor covenants and agrees with Seller that so long
as any obligation of Purchaser is outstanding hereunder:
 
(a)  Compliance with Laws, Etc. Each will comply with all Governmental
Requirements applicable to the performance of its obligations hereunder, except
where noncompliance therewith would not have a material adverse effect on
Purchaser or Guarantor or on their respective performance of the Transaction
Documents. Each will comply in all material respects with its Applicable
Instruments. Purchaser agrees to assist Seller in obtaining and maintaining in
full force and effect and good standing (and renew or extend when appropriate or
lawfully permitted) all permits, qualifications, licenses, authorities,
consents, approvals, clearances or concessions deemed by Seller to be necessary
or appropriate, in connection with Seller’s purchase, transportation and/or
resale of Crude Oil purchased under this Agreement and Seller’s performance of
its obligations under the Supply Contracts, this Agreement, the Deal Sheets,
related transportation agreements or tariffs and the transactions contemplated
hereby and thereby.
 
(b)  Maintenance of Concessions, Permits, Leases and Licenses. Purchaser will
maintain in full force and effect and good standing (and renew or extend when
appropriate or lawfully permitted) all of its rights under any existing or
future material permits and transportation concessions, leases or licenses and
will observe and perform all conditions or restrictions contained or arising
thereunder, except to the extent any such failure to maintain, observe or
perform would not have a material adverse effect on Purchaser or on its
performance of the Transaction Documents. Purchaser will be responsible for
obtaining and maintaining in full force and effect and in good standing all
Environmental Licenses (if any) required to be obtained with respect to the
ownership or transportation of Crude Oil to be purchased and sold pursuant to
this Agreement.
 
(c)  Notice of Event of Default. Purchaser shall notify Seller of the occurrence
of any event which with the passage of time or the giving of notice, or both,
would be a Purchaser’s Event of Default promptly after becoming aware of the
same.
 
(d)  Qualification. Purchaser will be duly qualified to do business as a foreign
entity and will be in good standing under the laws of all jurisdictions in which
the failure to be so qualified could have a material adverse effect on
Purchaser.
 
(e)  Tax Indemnity. Any and all payments under this Agreement or under any Deal
Sheet shall be made free and clear of and without deduction for any and all
present or future Taxes. If Purchaser shall be required by law to deduct any
Taxes from or in respect of any sum payable or any implied interest hereunder to
Seller (i) the sum payable shall be increased by the amount necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.03(e)), Seller shall receive an
amount of cash equal to the sum it would have received had no such deductions
been made, (ii) Purchaser shall make such deductions and (iii) Purchaser shall
pay the full amount deducted to the relevant taxing authority or other
governmental authority in accordance with applicable law. Purchaser shall
confirm that all applicable Taxes, if any, imposed on it by virtue of the
transactions under this Agreement, have been properly and legally paid by it to
the appropriate taxing authorities by sending to Seller either (A) official tax
receipts or notarized copies of such receipts to Purchaser within 15 days after
payment of any applicable Tax or (B) a certificate executed by an authorized
officer of Purchaser confirming that such Taxes have been paid, together with
evidence of such payment. To the fullest extent permitted by applicable law,
Purchaser will indemnify Seller for the full amount of Taxes, including, but not
limited to, any Taxes imposed by any jurisdiction on amounts payable under this
Section 4.03(e), paid by Seller pursuant to this Section 4.03(e) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted.
Any payment pursuant to such indemnification shall be made within 30 days after
the date Seller makes written demand therefor.
 
(f)  Financial Statements.
 
(i)  As soon as available, but in any event in accordance with then applicable
law and not later than 90 days after the end of each fiscal year of Guarantor,
Guarantor shall deliver to Seller its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Guarantor and its consolidated on a consolidated basis in
accordance with GAAP consistently applied.
 
(ii)  As soon as available, but in any event in accordance with then applicable
law and not later than 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Guarantor, Guarantor shall deliver to Seller its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its chief financial officer as presenting fairly in all material respects
the financial condition and results of operations of Guarantor and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(g)  Compliance with Environmental Laws. Purchaser and Seller shall use
reasonable commercial efforts to cause each Pipeline (and each operator thereof)
to comply continuously during the term of this Agreement with the following,
insofar as they relate to the Crude Oil and/or the activities or transactions
contemplated by this Agreement, the Deal Sheets and/or the Supply Contracts:
 
(i)  Environmental Laws relating inter alia to (A) releases, discharges,
emissions, or disposals of Hazardous Substances to air, overlaying land and
soil, watercourses (such as streams, rivers and lakes), ground water (i.e.
percolating water) or surface waters (including rainfall and seepage); (B) the
use, handling, disposal, treatment, storage or management of Hazardous
Substances; (C) the exposure of Persons to Hazardous Substances; and (D) the
transportation, storage, disposal, management, or release of Hazardous
Substances, and any regulation, order, injunction, judgment, declaration,
notice, or demand issued thereunder; and
 
(ii)  laws relating inter alia to any substantial and unreasonable interference
with (A) any private individual’s use or enjoyment of property or (B) the
health, safety or property rights of the community;
 
(h)  Notices of Environmental Problems. In the event Purchaser receives or
obtains knowledge of a Notice of Environmental Problem, Purchaser shall promptly
(but no later than 3 Business Days from receipt or submission of such notice)
provide a copy to Seller of such notice and, if requested, shall provide Seller
with a written report (including an assessment and environmental audit) relating
to any properties affected thereby. Purchaser agrees that as between Seller and
Purchaser, Purchaser will be solely liable in the event of losses or damages
(including any losses or damages resulting from a violation of any Environmental
Law or any release or threatened release of Hazardous Substances) to any Person
or any Property caused by Crude Oil purchased by Seller pursuant to a Supply
Contract for resale to Purchaser.
 
(i)  Transportation Statements and Pipeline Information. Purchaser shall:
 
(i)  as soon as practicable and in any event no later than the fourth (4th)
Business Day after Purchaser’s receipt of the transporting Pipeline’s end of
month transportation statement, prepare and deliver to Seller a monthly pipeline
reconciliation statement, substantially in the form of Exhibit E hereto,
summarizing for the prior calendar month and each subsequent month then
scheduled as an Off-take Month, all purchases of Crude Oil by Seller (and
specifying quality, quantity and price for each purchase transaction), all
actual deliveries and scheduled deliveries to Seller, Injection Point(s) for
each such quantity, all quantities then in transit or storage, all quantities
delivered and sold on behalf of Seller at the Delivery Locations (and specifying
quality, quantity and price for each sale transaction) and such other
information related to any of the foregoing as Seller may reasonably request;
 
(ii)  at least once per calendar quarter or upon the request of Seller, a list
of the grades of crude oil then approved for transportation by the Pipelines
under approved and effective tariffs applicable or available to the Crude Oil;
or if one of the grades specified in the definition of “Crude Oil” ceases to be
a grade approved for transportation, prompt notice of such status;
 
(iii)  unless continuously available by electronic means or on a website to
which Seller has been granted access, a nomination schedule for transporting
Crude Oil and any information received from the Pipeline operator related
thereto, such information to be furnished to Seller promptly upon becoming
available from a Pipeline operator and in any event not less frequently than
once per calendar quarter;
 
(iv)  promptly upon becoming aware of any change to a previously published
nomination schedule which change affects any Crude Oil, prompt notice of such
change;
 
(v)  promptly upon becoming aware of any “apportionment” by a common carrier or
Pipeline operator, but in any event within five (5) Business Days of such event,
notice of such apportionment; and
 
(vi)  use commercially reasonable efforts, consistent with those of a reasonably
prudent shipper, to gain access to each Pipeline’s relevant notification systems
and monitor the injection, scheduling and flow of all Barrels of Crude Oil to
their intended destination in each transporting Pipeline; promptly deliver such
information to Seller at reasonable intervals or more frequently if requested of
Seller; and assist Seller to gain such access to such notification systems.
 
ARTICLE V
EVENTS OF DEFAULT AND EARLY TERMINATION
 
Section 5.01  Seller’s Events of Default
 
. Each of the following events shall constitute a “Seller’s Event of Default”
under this Agreement:
 
(a)  Seller shall fail to deliver the required quantities of Crude Oil to any
Delivery Location (or any alternate Delivery Location) in accordance with the
terms of this Agreement and the relevant Deal Sheet; or
 
(b)  Seller shall fail to perform or observe any material term, covenant or
agreement contained herein or in any Transaction Document to which it is a party
on its part to be performed or observed and such failure shall remain unremedied
for twenty-five (25) days after notice thereof to Seller by Purchaser; or
 
(c)  any representation or warranty made by Seller in this Agreement or any
Transaction Document shall prove to have been incorrect in any material respect
when made or when deemed made.
 
Section 5.02  Purchaser’s Events of Default
 
. Each of the following events shall constitute a “Purchaser’s Event of Default”
under this Agreement:
 
(a)  Purchaser shall fail to accept the required quantities of Crude Oil at any
Delivery Location (or any alternate Delivery Location) in accordance with the
terms of this Agreement and the relevant Deal Sheet; or
 
(b)  Purchaser or Guarantor shall fail to pay the Purchase Price due on any
Payment Date or any amounts due under this Agreement or any other Transaction
Document and such failure is not remedied within the grace period set forth in
the applicable agreement or, if no grace period is specified, within three (3)
Business Days after the Business Day on which such payment is due; or
 
(c)  Purchaser or Guarantor shall fail to perform or observe any material term,
covenant or agreement contained herein or in any Transaction Document to which
it is a party on its part to be performed or observed (other than the failure to
perform obligations related to Transportation Activities or any term, covenant
or agreement whose breach or default in performance is specifically dealt with
elsewhere in this Section 5.02) and such failure shall remain unremedied for
twenty-five (25) days after notice thereof to Purchaser and Guarantor by Seller;
or
 
(d)  any representation or warranty made by Purchaser or Guarantor in this
Agreement or any Transaction Document shall prove to have been incorrect in any
material respect when made or when deemed made;
 
(e)  to the extent permitted by applicable law, an “Event of Default” under
Second Amended and Restated Revolving Credit Agreement dated November 22, 2004,
by and among Purchaser, as borrower, the Guarantor and the lenders named therein
shall occur and be continuing; or
 
(f)  any event or circumstance shall occur and be continuing which could
reasonably be expected to have a material and adverse effect on the financial
condition or the ability of Guarantor and Purchaser to perform its obligations
under this Agreement and the other Transaction Documents.
 
Section 5.03  Default Rights; Early Termination
 
. At any time while an Event of Default is continuing, the non-defaulting party
may provide a written notice to the defaulting party specifying the relevant
Event of Default, and either demand adequate assurances under Article 2-609 of
the Uniform Commercial Code (and pending the delivery of such adequate
assurances, suspend its own performance, unless such performance is the payment
of money) or designate a Business Day not earlier than the fifth (5th) Business
Day following the defaulting party’s receipt of such notice (as provided in
Section 7.01) as a default termination date (“Default Termination Date”). To the
extent an Event of Default is established to exist and has not been resolved to
the non-defaulting party’s satisfaction, then upon the occurrence of a Default
Termination Date, the obligations of the parties to make or receive any further
deliveries of Crude Oil under this Agreement (except the obligations of
Purchaser to receive and pay for Crude Oil acquired by Seller pursuant to a
Supply Contract entered into prior to the Default Termination Date) shall
terminate and without limiting the non-defaulting party’s other remedies, the
non-defaulting party shall have the right to decline to enter into any
additional Transactions.
 
Section 5.04  Failure to Make or Accept Delivery.
 
(a)  If other than as a result of an event of Force Majeure, Purchaser defaults
in its obligation to accept delivery at the applicable Delivery Location of all
or any part of the quantities of Crude Oil scheduled to be Delivered by Seller,
then Seller shall sell the quantity of Crude Oil not accepted by Purchaser and
Purchaser shall pay to Seller, as liquidated damages, an amount equal to the
difference between (i) the Purchase Price applicable to the quantity of such
Crude Oil, less (ii) the Replacement Value of such quantity; provided, however,
if the Replacement Value exceeds the Purchase Price, then Seller shall pay such
difference to Purchaser. Such payment shall be due on the date that Seller
presents to Purchaser a certificate reflecting the amount due. Seller agrees to
use all reasonable commercial efforts to maximize the Replacement Value and
Seller shall prepare and deliver to Purchaser, within five (5) Business Days
after the end of the applicable Off-take Month, a certificate setting out the
calculation of the Replacement Value accompanied by reasonably available back-up
documentation therefor. Any such certificate shall, absent manifest error, be
conclusive evidence of the amount due in respect of the Replacement Value.
 
(b)  If other than as a result of an event of Force Majeure or a failure by a
Supplier to deliver as provided in Section 2.02, Seller defaults in its
obligation to deliver the required quantities of Crude Oil to Purchaser at the
applicable Delivery Location, then Purchaser may purchase through ordinary
commercial channels a quantity of Crude Oil equal to the quantity of Crude Oil
not Delivered by Seller and Seller shall pay to Purchaser, as liquidated
damages, an amount equal to the difference between (i) the Replacement Value of
such quantity of Crude Oil, less (ii) the Purchase Price applicable to such
quantity. Such payment shall be due on the date Purchaser presents to Seller a
certificate reflecting the amount due. Purchaser agrees to use all reasonable
commercial efforts to minimize the Replacement Value and Purchaser shall prepare
and deliver to Seller, within five (5) Business Days after the end of the
applicable Off-take Month, a certificate setting out the calculation of the
Replacement Value accompanied by reasonably available back-up documentation
therefor. Any such certificate shall, absent manifest error, be conclusive
evidence of the amount due in respect of the Replacement Value.
 
ARTICLE VI
TERMINATION RIGHTS RESULTING FROM FORCE MAJEURE 
 
Section 6.01  Termination Rights After Force Majeure.
 
(a)  Each party shall notify the other as soon as possible of any anticipated
inability to perform all or any portion of its obligations hereunder as the
result of an event of Force Majeure. Such notice shall specify the event
constituting a Force Majeure and the anticipated duration of such party’s
inability to perform as a result thereof.
 
(b)  If an event of Force Majeure has occurred and is continuing, the
obligations of the party affected by such event of Force Majeure shall be
suspended during the duration of such event, provided the forgoing shall not
affect the obligations of a party which may have accrued prior to the occurrence
of such event or which are unaffected by such event, including without
limitation, the obligation of Purchaser to pay for Crude Oil delivered to it.
Each party agrees to take all reasonable commercial steps to avoid or mitigate
the consequences of an event of Force Majeure and to bring it to an end as soon
as is reasonably possible.
 
(c)  During the continuation of any Force Majeure, to the extent the parties
cannot reach an agreement under Section 2.06, Purchaser shall have the exclusive
right (unless a Purchaser’s Event of Default has then occurred and is
continuing), and hereby agrees (unless a Purchaser’s Event of Default has then
occurred and is continuing and the Seller has given written notice to Purchaser
that Seller intends to market), to either (i) take all commercially reasonably
efforts to promptly market and dispose of to one or more third persons, or (ii)
purchase, all Crude Oil the transportation, delivery and/or receipt of which is
then suspended as the result of such Force Majeure. Any such sale or other
disposition to a third person or purchase by Purchaser shall be treated as an
early purchase under Section 2.13, settled in the manner set forth in such
section, and Purchaser shall pay the Purchase Price for such affected quantities
as contemplated in such section.
 
(d)  If any one or more events of Force Majeure occur and continue for a
consecutive period of longer than ninety (90) days, then either party may
designate a force majeure termination date (“Force Majeure Termination Date”)
upon not less than two (2) and not more than ten (10) Business Days’ notice to
the other party. Upon the Force Majeure Termination Date, the parties’
obligations hereunder shall terminate, except for the obligation of Purchaser to
pay any Unpaid Amounts.
 
ARTICLE VII 
MISCELLANEOUS
 
Section 7.01  Notice
 
. Any demand, notice or communication to be made or given hereunder shall be in
writing and may be made or given by personal delivery or by transmittal by
telecopy or other mutually acceptable electronic means of communication
addressed to the respective party as follows:
 
To Seller:


Utexam Limited
5 George’s Dock
IFSC
Dublin 1, Ireland
Attention: Mr. Clive Christie
Telephone No.: +353.1.612.50.00
Telecopier No.: +353.1.612.51.05


with a copy to:
 
BNP Paribas
787 Seventh Avenue
New York, NY 10019
Attention: Keith Cox
Telecopier No.: 212.841.2536
Telephone No.: 212.841.2575


To Purchaser:
 
Frontier Oil and Refining Company
4610 S. Ulster Street, Suite 200
Denver, Colorado 80237
Attention: Mr. Joey W. Purdy
Telephone No.: 303.714.0125
Telecopier No.: 303.714.1030


with copy to:
 
Frontier Oil Corporation
10000 Memorial Drive, Suite 600
Houston, Texas 77024-0616
Attention: Mr. Doug Aron, Vice President—Corporate Finance
Telephone No.: 713.688.9600
Telecopier No.: 713.688.0616


or to such other address or telecopy number as any party may from time to time
notify the other in accordance with this Section 7.01. Any demand, notice or
communication made or given by personal delivery shall be conclusively deemed to
have been given on the day of actual delivery thereof, or, if made or given by
telecopy or any other mutually acceptable electronic means of communication, on
the date of such transmittal or if such date is not a Business Day, on the first
Business Day following the transmittal thereof.
 
Contacts designed for approval of a Transaction and execution of Deal Sheets are
Mr. Clive Christie in Dublin and any other Person(s) designated in writing by
Seller, with copies to BNP Paribas, attention Mr. Keith Cox and any other
Persons designated in writing by Seller.
 
Section 7.02  Interest on Overdue Amounts
 
. If any monetary amounts payable under this Agreement are not paid when due,
then such overdue amount shall bear interest for each day until paid in full,
payable on demand, both before and after judgment or petition for bankruptcy,
the Default Termination Date and the Force Majeure Termination Date, at the U.S.
Base Rate plus two percent per annum on the basis of the actual number of days
elapsed and on the basis of a year of 360 days, as the case may be. Such
interest shall be determined daily and compounded monthly in arrears on the last
day of each calendar month.
 
Section 7.03  Governing Law; Waiver of Jury Trial
 
(a)  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAWS OF THE UNITED STATES
OF AMERICA.
 
(b)  ANY PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS WITH RESPECT TO ANY PROCEEDING (WHETHER OR
NOT IN NEW YORK), BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PERSON, AT ITS RESPECTIVE ADDRESS, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
 
(c)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS OR ANY OTHER TRANSACTION DOCUMENT BROUGHT IN THE COURTS
REFERRED TO IN SECTION 7.03(b) HEREOF AND HEREBY FURTHER IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
 
(d)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATING DIRECTLY OR INDIRECTLY TO ANY OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
 
Section 7.04  Severability
 
. In the event that one or more of the provisions contained in this Agreement
shall be judicially determined to be invalid, illegal or unenforceable in any
respect under any applicable law the validity, legality or enforceability of the
remaining provisions hereof shall not be affected or impaired thereby and the
parties agree to negotiate in good faith to agree on a provision which is
enforceable and which preserves the economic bargain of the parties to the
greatest extent possible. Each of the Sections of this Agreement is hereby
declared to be separate and distinct.
 
Section 7.05  Place of Payment; Currency
 
. Unless otherwise stated, all payments herein or in any Transaction Document
shall be made at the offices of Seller in New York City, New York. Unless
otherwise stated, all amounts expressed herein in terms of money refer to the
United States Dollar and all payments to be made and prices mentioned hereunder
shall be made in United States Dollars. Seller shall be entitled to set-off
amounts it owes hereunder against amounts owed to it or any of its affiliates by
Purchaser or Guarantor or any of their affiliates.
 
Section 7.06  No Agency; No Joint Venture
 
. Purchaser acknowledges and confirms that all purchases of Crude Oil made by it
hereunder are being made by it as a principal and that it is not acting as agent
for any other Person in connection with purchases of Crude Oil hereunder.
Purchaser acknowledges and agrees that Seller is not acting as an agent of
Purchaser under any Supply Contract and no joint venture, partnership or similar
enterprise is intended or exists as a result of the transactions contemplated by
this Agreement or any Deal Sheet. There are no third party beneficiaries.
 
Section 7.07  Benefit of the Agreement
 
. This Agreement shall inure to the benefit of and be binding upon Seller,
Purchaser and Guarantor and their respective permitted successors and assigns.
 
Section 7.08  Assignment and Transfer
 
. Except as provided in this Section 7.08, neither party may assign any rights
or delegate any obligations hereunder without the prior written consent of the
other party. Seller may grant a security interest and collaterally assign all of
its right title and interest in and to this Agreement and any other Transaction
Document to one or more banks or other financial institutions providing
financing to it.
 
Section 7.09  Entire Agreement
 
. This Agreement and the other Transaction Documents constitute the entire
agreement between the parties hereto and supersedes any prior agreement,
undertaking, declarations, commitments or representations, written or oral, in
respect thereof. There are no unwritten oral agreements among the parties.
 
Section 7.10  Amendments
 
. This Agreement may not be modified or amended except by an instrument in
writing signed by Purchaser, Seller and Guarantor or by their respective
successors or permitted assigns.
 
Section 7.11  No Waivers, Remedies
 
. No failure to exercise and no delay in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law except as otherwise expressly provided
herein.
 
Section 7.12  Time of the Essence
 
. Time shall be of the essence of this Agreement.
 
Section 7.13  Counterparts
 
. This Agreement may be executed in counterparts, each of which so executed
shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument.
 
Section 7.14  Intent
 
. It is the express intent of the parties that this Agreement and each
Transaction pursuant to this Agreement to be construed as a contract of purchase
and sale of Crude Oil between Seller, as seller, and Purchaser, as buyer.
Further, it is not the intention of the parties that this Agreement or any
Transaction be deemed a financing or a grant of a charge, lien or security
interest in Crude Oil or any other rights of Purchaser under this Agreement or
any Transaction Document to secure a debt or other obligation of either
Purchaser or Guarantor.
 
The parties further intend that this Agreement shall constitute a “forward
contract” and Seller and Purchaser are “forward contract merchants” within the
meaning of Section 556 of the United States Bankruptcy Code of 1978, as amended
from time to time.
 
Section 7.15  Disclosure of Information
 
. In the event that any party provides any other party with written confidential
information belonging to such disclosing party or its affiliates which has been
denominated in writing as “confidential”, the non-disclosing party agrees to
thereafter maintain such information in confidence in accordance with the
standards of care and diligence that each utilizes in maintaining its own
confidential information. This obligation of confidence shall not apply to such
portions of the information which (a) are in the public domain, (b) hereafter
become part of the public domain without such party breaching its obligation of
confidence hereunder, (c) are previously known by such party from some source
other than the disclosing party, (d) are hereafter developed by such party
without using the disclosing party’s information, (e) are hereafter obtained by
or available to such party from a third party who owes no obligation of
confidence to the disclosing party with respect to such information or through
any other means other than through disclosure by the disclosing party, (f) are
disclosed with the disclosing party’s consent, (g) must be disclosed either
pursuant to any Governmental Requirement or to Persons regulating the activities
of the non-disclosing party, or (h) as may be required by law or regulation or
order of any governmental authority in any judicial, arbitration or governmental
proceeding; provided, however, that any party required pursuant to clauses (g)
or (h) above to disclose shall, as soon as practicable, give prior written
notice to the other party that such disclosure is required and shall consult
with such party on whether to so disclose, and if so, what action should be
taken, if any, to resist such requirement. Further, any party may disclose any
such information to its affiliates, any consultants, any independent certified
public accountants, any legal counsel employed by it in connection with this
Agreement or any Transaction Document, including without limitation, for the
purpose of investigating and appraising the business, financial condition,
creditworthiness, status and affairs of the other party or the enforcement or
exercise of all rights and remedies thereunder; provided, however, that it
imposes on such Person to whom such information is disclosed the same obligation
to maintain the confidentiality of such information as is imposed upon it
hereunder. In addition, in connection with any assignment or participation
pursuant to Section 7.08, Seller may disclose to its lenders or any assignee or
participant or proposed assignee or participant any such information; provided
that prior to any such disclosure, the assignee or participant or proposed
assignee or participant shall agree to comply with this Section. In addition,
Seller may disclose any such information to the Swap Provider. Notwithstanding
anything to the contrary provided herein, this obligation of confidence shall
cease three (3) years from the date the information was furnished, unless the
disclosing party requests in writing at least 30 days prior to the expiration of
such three year period, that the non-disclosing party maintain the
confidentiality of such information for an additional three year period. Each
party waives any and all other rights it may have to confidentiality as against
the other arising by contract, agreement, statute or law except as expressly
stated in this Section.
 
Section 7.16  Stamp and Documentary Taxes
 
. To the fullest extent permitted by applicable law, Purchaser agrees to pay,
and shall indemnify Seller for any and all liabilities incurred by it in
connection with, any present or future stamp or documentary taxes or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Transaction Document.
 
Section 7.17  Further Assurances
 
. The parties hereto agree to take all such further actions and to execute,
acknowledge and deliver all such further documents that are necessary or useful
to carry out the purposes of this Agreement, as may be reasonably requested by
either party.
 
Section 7.18  Successors and Assigns
 
. All references to Seller, Purchaser and Guarantor herein shall mean Seller,
Purchaser and Guarantor and their respective successors and assigns as permitted
under this Agreement.
 
Section 7.19  Survival
 
. Notwithstanding anything to the contrary contained herein, the obligations to
make payment hereunder, and the obligation of either party to indemnify the
other, pursuant hereto shall survive the termination of this Agreement.
 
Section 7.20  INDEMNITY
 
. (a) PURCHASER SHALL INDEMNIFY SELLER AND EACH RELATED PARTY OF SELLER (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE PERFORMANCE BY PURCHASER OF
ITS OBLIGATIONS HEREUNDER, (ii) THE FAILURE OF PURCHASER TO COMPLY WITH THE
TERMS OF ANY TRANSACTION DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF PURCHASER SET FORTH HEREIN OR IN ANY OF
THE TRANSACTION DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY BREACH OR NON-COMPLIANCE BY
PURCHASER OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, INCLUDING
WITHOUT LIMITATION ANY DAMAGES SUFFERED BY THE SELLER UNDER THIS AGREEMENT AS
THE RESULT OF A BREACH OF THIS AGREEMENT BY PURCHASER OR ANY COSTS ASSOCIATED
WITH FINDING AN ALTERNATE PROVIDER TO PERFORM THE TRANSPORTATION ACTIVITIES
RELATED TO ANY CRUDE OIL IN TRANSIT AFTER THE OCCURRENCE AN EVENT OF DEFAULT AND
THE TERMINATION OF THIS AGREEMENT UNDER SECTION 5.01, (v) THE OPERATIONS OF THE
BUSINESS OF PURCHASER AND ITS AFFILIATES, (vi) ANY ASSERTION THAT SELLER WAS NOT
ENTITLED TO RECEIVE ANY SELLER CRUDE OIL OR THE PROCEEDS OF THE SALE OF ANY
SELLER CRUDE OIL, OR ANY SUITS, ACTIONS, DEBTS, ACCOUNTS, DAMAGES, COSTS, LOSSES
AND EXPENSES ARISING FROM OR OUT OF ADVERSE CLAIMS OF ANY AND ALL PERSONS IN
RESPECT OF ROYALTIES, TAXES, LICENSE FEES OR CHARGES THEREON WHICH ARE
APPLICABLE BEFORE THE TITLE TO ANY CRUDE OIL PASSES TO SELLER OR WHICH MAY BE
LEVIED AND ASSESSED UPON SELLER, (vii) ANY ENVIRONMENTAL LAW APPLICABLE TO
PURCHASER OR ANY OF ITS AFFILIATES OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, LAWS RELATING TO THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY PROPERTY, (viii) THE BREACH OR NON-COMPLIANCE BY PURCHASER OR ANY OF ITS
AFFILIATES WITH ANY ENVIRONMENTAL LAW APPLICABLE TO PURCHASER OR ANY OF ITS
AFFILIATES, (ix) OWNERSHIP BY SELLER OR PURCHASER OR ITS AFFILIATES OF ANY
SELLER CRUDE OIL OR THE INJECTION, TRANSPORTATION, STORAGE, HANDLING, PURCHASE,
SALE, DELIVERY OR RECEIPT OF ANY SELLER CRUDE OIL, (x) THE PRESENCE, USE,
RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF ANY SELLER
CRUDE OIL AND ANY ASSOCIATED OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES, (xi) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO SELLER,
PURCHASER OR ANY OF THEIR RESPECTIVE AFFILIATES ARISING OUT OF ANY TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY, (xii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION ARISING IN CONNECTION WITH THE ACTIVITIES
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, (xiii) ANY DAMAGES CAUSED DIRECTLY OR
INDIRECTLY BY SELLER CRUDE OIL TO ANY THIRD PARTY AND ANY DAMAGE TO CRUDE OIL,
(xiv) ANY UNRECOVERABLE CHARGES, LOSSES, DAMAGES OR INDEMNITIES PAID BY SELLER
TO ITS LENDERS UNDER THE CREDIT FACILITY PURSUANT TO WHICH SELLER OBTAINS FUNDS
TO ACQUIRE THE SELLER CRUDE OIL (EXCLUDING INTEREST BUT INCLUDING ADDITIONAL
AMOUNTS DUE AS THE RESULT OF THE UNAVAILABILITY OF LIBOR), OR (xv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED, HOWEVER, THAT (A) THE
FOREGOING INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE AND (B) PURCHASER SHALL BE SUBROGATED TO EACH INDEMNITEE’S
RIGHTS (INCLUDING RIGHTS UNDER CONTRACTS WITH THIRD PARTIES) CONCERNING ANY
INDEMNIFIED CLAIM HEREUNDER.
 
(b)  To the extent permitted by applicable law, Purchaser and Guarantor shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Transaction Document or any agreement or
instrument contemplated hereby or thereby or the Transactions.
 
(c)  The obligations of Purchaser in this Article VI shall survive termination
of this Agreement.
 
(d)  All amounts due under this Section 7.20 shall be payable on demand.
 
Section 7.21  Expenses
 
. Purchaser shall pay all reasonable expenses (inclusive of allocated costs for
in-house legal services and sales taxes) incurred by Seller, including the fees,
charges and disbursements of any counsel for Seller, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Transaction Document, including its rights under Section 7.20. All amounts
due under this Section 7.21 shall be payable on demand.
 
Section 7.22  Consent to Recording
 
. Each party (i) consents to the recording of telephone conversations of trading
and marketing personnel of the parties in connection with this Agreement, any
Supply Contracts and any Transactions hereunder and to the submission of such
recordings in evidence in any proceedings and (ii) agrees to obtain any
necessary consent of, and give notice of such recording to, such personnel.
 


 



 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.
 
UTEXAM LIMITED
 
By:      
Name:
Title:




By:      
Name:
Title:




FRONTIER OIL AND REFINING COMPANY,
as Purchaser
 
By:      
Michael C. Jennings
Executive Vice President - Chief Financial
Officer






FRONTIER OIL CORPORATION, as Guarantor
 
By:      
Doug S. Aron
Vice President - Corporate Finance







Signature Page to
Master Crude Oil Purchase and Sale Contract


--------------------------------------------------------------------------------





ANNEX 1
 
To Master Crude Oil Purchase and Sale Contract
 
Conditions Precedent
 



1.  
Execution of the Guaranty Agreement by Guarantor.

 

2.  
Payment to BNP Paribas of all fees described in that certain letter agreement
dated November 22, 2005, by and between BNP Paribas and Frontier Oil
Corporation, as amended and assigned to date.

 

3.  
An opinion or opinions of counsel to Seller in form and substance acceptable to
Purchaser.

 

4.  
An opinion or opinions of counsel to Purchaser and Guarantor in form and
substance acceptable to Seller.

 

5.  
A certificate of the secretary or the assistant secretary of each party setting
forth (i) the consent action(s) of its governing body to execute and deliver the
Agreement and the Transaction Documents to which it is a party and to enter into
the transactions contemplated in those documents and authorizing its
representatives to sign this Agreement and Transaction Documents and any other
documentation necessary to implement the transactions contemplated in those
documents and (ii) specimen signatures of the authorized officers. A party may
conclusively rely on such certificate until it receives notices from the other
party in writing to the contrary.

 

6.  
Purchaser and Seller shall be reasonably satisfied that the other party has all
requisite insurances, licenses and permits required by either the Transaction
Documents or any Governmental Requirement to perform the obligations under the
Transaction Documents to which it is a party.

 

7.  
Seller shall be reasonably satisfied that Purchaser possesses and exemption from
the Oklahoma sales tax with respect to the Crude Oil subject to this Agreement.

 

8.  
Seller shall be reasonably satisfied with Guarantor’s and Purchaser’s accounting
treatment of its obligations under this Agreement and its disclosure of this
Agreement and the other Transaction Documents and its obligations hereunder and
thereunder in its quarterly and annual filings with the SEC.

 




--------------------------------------------------------------------------------





EXHIBIT A
 
Deal Sheet
 
NO.
 
DATE:
 



Utexam’s Purchase of Crude Oil from Supplier:


Name of Supplier:
 
Supplier’s Address:
Attn:
Phone:
Fax:
 
Quantity of Crude Oil:
 
Grade(s):
 
Supply Price (per Barrel):
 
Injection Point:
 
Pipeline:
 
Injection Month:
 
Batch Numbers:
 
Required Financial Assurances:
 
a.  Type:
 
b.  Amount:
 
c.  Deadline for Posting:
 
d.  Credit Contact Address:
Attn:
Phone:
Fax:
Mechanism for Posting:
 
Special Terms or Conditions:
 



UTEXAM LIMITED., in its capacity as Buyer


By:
Name:
Title:


By:
Name:
Title:






--------------------------------------------------------------------------------



EXHIBIT A
(continued)


DEAL SHEET
NO.
 
DATE:
 





Frontier’s Purchase of Crude Oil from Utexam:


Quantity:
 
Grade(s):
 
Price:
See Section 2.01 of Master Crude Oil Purchase and Sale Contract
Off-Take Month:
Initial:
Revised:
 
Delivery Point:
 
Batch Nos.
 
Delivery Pipeline:
 
Special Terms or Conditions:
 



UTEXAM LIMITED., in its capacity as Seller pursuant to Master Crude Oil Purchase
and Sale Contract dated March 10, 2006
 
FRONTIER OIL AND REFINING COMPANY, in its capacity as Purchaser pursuant to
Master Crude Oil Purchase and Sale Contract dated March 10, 2006
     
By:
Name:
Title:
 
By:
Name:
Title:
     
By:
Name:
Title:
   



 


 



 


--------------------------------------------------------------------------------





EXHIBIT C
 
List of Approved Pipelines, Injection Points and Delivery Locations
 

1.  
Approved Pipelines:

 
The Enbridge Pipelines
 

2.  
Approved Injection Points:

 

a.  
Any tank farm connected to any Enbridge Pipeline

 

b.  
Any feeder or gathering line connected to any Enbridge Pipeline.

 

3.  
Approved Delivery Locations:

 

a.  
Any tank farm connected to any Enbridge Pipeline (within the United States)

 

b.  
Teppco Partners - Cushing, Oklahoma

 

c.  
Any point on any Enbridge Pipeline (within the United States)

 

d.  
Spearhead Pipeline’s Custody and Transfer Meter at Cushing, Oklahoma

 

e.  
Plains Marketing & Transportation - Cushing, Oklahoma

 









--------------------------------------------------------------------------------





EXHIBIT D
 
List of Approved Suppliers
 
BP Canada
Canadian Natural Resources
Conoco Phillips
Encana
Exxon Mobil
Frontier Oil and Refining Company
Nexen Marketing
Petro-Canada
Seminole Canada Energy Company
Shell Canada
Suncor Energy
Trafigura Canada General Partnership
Tidal Energy Marketing
Western Oil Sands
 